EVERETT, Chief Judge
(dissenting):
From my reading of the record, I conclude that, under the test prescribed in United States v. Weeks, 20 MJ 22, 25 (CMA 1985), the judge’s instructional error was prejudicial as to the sodomy and adultery charges.
The Government’s case depended almost entirely on the testimony of the alleged victim. Wilson steadfastly maintained his innocence during his extensive testimony. The defense presented a plausible theory of alibi as to some of the events described by the victim. The character evidence was strong.
Finally, it seems of some significance that, with respect to the two specifications as to which the military judge allowed the court members to consider the character evidence, Wilson had favorable results. In one instance he was acquitted; and, in the other, he was found guilty of a lesser-included offense.